Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 1 of 18 Page ID #2286



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TOM REED and MICHAEL ROY,
 individually and on behalf of all others
 similarly situated,

                  Plaintiffs,

 v.                                           Case No. 3:17-CV-292-NJR

 BREX, INC., et al.,

                  Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion for Summary Judgment from Plaintiffs Tom

Reed and Michael Roy (“Plaintiffs”) on Liability Issues, a separate Motion for Summary

Judgment from the Plaintiffs on the Affirmative Defenses Presented by Defendant Brex,

Inc. (“Brex”), and a Motion for Summary Judgment from Brex. For the reasons set forth

below, the Court grants in part and denies in part the motions.

                         FACTUAL AND PROCEDURAL BACKGROUND

      This case arises out of claims for overtime compensation and unfair work practice

brought by automotive technicians employed by Brex against their employer (Doc. 1).

Brex owns and operates a chain of 27 “CarX” brand automotive repair shops in Illinois

and Missouri (Doc. 115 at 2). Brex employs automotive technicians at its stores to service

and repair customer vehicles (Id.). Brex tracks both the specific repairs performed by each

automotive technician as well as the hours that the technicians work (Id. at 3). The sum



                                      Page 1 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 2 of 18 Page ID #2287



of money that Brex receives for the repairs performed by an individual technician in a

given week is aggregated as the technician’s “Sales Production” for that week (Id.). In

2008, Brex adopted an “Hourly Bonus Production Scale” (“Scale”) to determine

individual technician compensation based on “Sales Production,” the dollar value

assigned by Brex to the jobs completed by the technician, excluding certain costs such as

tire sales (Doc. 111 at 3). Brex has indicated that it originally wished to simply express

commission as a percentage of sales production, but it found that technicians had

difficulty understanding their earnings when expressed as a percentage (Id. at 3). The

Scale, as implemented, instead expressed earnings as an hourly amount or “Hourly

Bonus” which was determined by dividing Sales Production by hours worked and then

assigning an hourly rate roughly equivalent to the percentage of Sales Production that

Brex wished to pay to employees (Id. at 3–4). Brex has conceded in depositions and court

filings that this manner of expressing compensation does involve some consideration of

the hours worked, though it contends that the actual amount of compensation is still

based on gross sales production (Doc. 111 at 5–7).

      In order to ensure that the Scale did not violate the requirement under the federal

Fair Labor Standards Act (“FLSA”) that commission employees be paid at least one and

one-half times the applicable minimum wage, the Scale additionally includes a minimum

guaranteed commission (“Guarantee”), which is equivalent to one and one-half times the

applicable minimum. In the event that a technician’s compensation based on Sales

Production fell below the Guarantee, the technician would instead be paid the Guarantee.

In these events, technicians were not required to subsequently make up the shortfall

                                      Page 2 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 3 of 18 Page ID #2288



between sale-based compensation and the Guarantee through any subsequent

“reconciliation” in which later commission would be deducted in the amount that the

Guarantee had previously exceeded commission earnings (Doc. 111 at 9).

       In 2010, Brex was audited by the Wages and Hours Division of the U.S.

Department of Labor (“DOL”) (Doc. 111-23). Brex has indicated that based on this DOL

audit, the documents received from the DOL, and DOL regulations and guidance

information, it believed its Scale conformed to the requirements of the FLSA (Doc. 119).

The documents provided by Brex in relation to the DOL audit do not describe the scope

of the audit and do not indicate any opinions provided by DOL as to the validity of the

Scale, though Mr. Keeley has stated that a DOL auditor discussed the Scale with him in a

telephone conversation (Doc. 111-23; Doc. 113 at 2).

       Brex has stated that Plaintiff Michael Roy began working at Brex in January 2015,

more than two years before filing the instant action (Doc. 119 at 4). Brex states that certain

other plaintiffs began working for Brex more than three years before joining the lawsuit

(Id. at 5). Brex has stated that since the creation of the Scale, all technicians have been

instructed about the Scale in the recruitment process and upon commencing employment

with Brex and have accepted the Scale as a condition of employment (Doc. 113 at 3). Brex

has further noted that Plaintiffs indicated in their depositions that the only matter for

which they were not paid during their time at Brex was a “Valvoline meeting,” and that

Plaintiff Tom Reed has indicated that he in fact was paid for this meeting (Doc. 117-7 at

16; Doc. 117-9 at 20–21).



                                       Page 3 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 4 of 18 Page ID #2289



       John Keeley and Kevin Floyd are co-owners of Brex, and Plaintiffs have sought to

hold them individually liable for the allegations in the complaint (Doc. 1). Mr. Keeley is

General Manager and Vice President of Brex, while Mr. Floyd is Director of Operations

(Doc. 111). Both individuals expressed in depositions that they have significant authority

over personnel matters at Brex, with power to hire, fire, and direct employees (Doc. 111

at 15–16). Brex argues, however, that Mr. Floyd had no input into the creation or

implementation of the Scale and that Mr. Keeley prepared the Scale only with the

approval and input of others (Doc. 118 at 16).

                                          LEGAL STANDARD

       Summary judgment is only appropriate if the movant “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014) (quoting FED.

R. CIV. P. 56(a)). Once the moving party has set forth the basis for summary judgment,

the burden then shifts to the nonmoving party who must go beyond mere allegations and

offer specific facts showing that there is a genuine issue of fact for trial. FED. R. CIV. P.

56(e); see Celotex Corp. v. Catrett, 477 U.S. 317,232-24 (1986). The nonmoving party must

offer more than “[c]onclusory allegations, unsupported by specific facts,” to establish a

genuine issue of material fact. Payne v. Pauley, 337 F.3d 767, 773 (7th Cir. 2003) (citing

Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

       In determining whether a genuine issue of fact exists, the Court must view the

evidence and draw all reasonable inferences in favor of the party opposing the motion.

Bennington v. Caterpillar Inc., 275 F.3d 654, 658 (7th Cir. 2001); see also Anderson v. Liberty

                                        Page 4 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 5 of 18 Page ID #2290



Lobby, Inc., 477 U.S. 242, 255 (1986). A “court may not assess the credibility of witnesses,

choose between competing inferences or balance the relative weight of conflicting

evidence[.]” Reid v. Neighborhood Assistance Corp. of America, 749 F.3d 581, 586 (7th Cir.

2014) (quoting Abdullahi v. City of Madison, 423 F.3d 763, 769 (7th Cir. 2005)).

       “The ordinary standards for summary judgment remain unchanged on cross-

motions for summary judgment: we construe all facts and inferences arising from them

in favor of the party against whom the motion under consideration is made.” Blow v.

Bijora, Inc., 855 F.3d 793, 797 (7th Cir. 2017).

                                               ANALYSIS

I.     Plaintiffs’ Motion for Summary Judgment on Liability Issues and Brex’s Motion
       for Summary Judgment

       Plaintiffs have filed a Motion for Summary Judgment regarding the liability issues

connected with their claims under the FLSA; Brex has filed a cross-motion for summary

judgment on the same FLSA claims, as well as on state statutory and common law claims.

As these motions largely turn on the same questions of law and fact, the Court will

consider them together.

           A. Applicable Law

       The FLSA provides in relevant part that no employer shall employee any

employees for a workweek longer than forty hours unless such employee receives

overtime compensation at a rate not less than one and one-half times the regular rate of

the employee’s pay. 29 U.S.C. § 207(a). The FLSA includes a number of exceptions to this

rule, including the “retail and service exception,” which provides that employers will not


                                         Page 5 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 6 of 18 Page ID #2291



be deemed to violate the overtime rule by employing an employee of a retail or service

establishment in excess of 40 hours a week if (1) the employee’s pay is at least one and

one-half times the minimum hourly rate, and (2) more than half of the employee’s

compensation represents commissions on goods and services. 29 U.S.C. § 207(i).

      The language of the statute does not clarify what constitutes a commission, but

goes on to state that “all earnings from . . . a bona fide commission rate shall be deemed

commissions . . . without regard to whether the computed commissions exceed the draw

or guarantee.” Id. (emphasis added). The Seventh Circuit has interpreted this language,

holding that a bona fide commission must be “decoupled” from the actual time worked.

Yi v. Sterling Collision Centers, 480 F.3d 505, 509 (7th Cir. 2007) (Posner, J.). This

“decoupling” means that pay should increase based on jobs completed, not based on

hours worked, though naturally more hours may mean more jobs completed. See id.

Indeed, the requirement that hours be “decoupled” from earnings does not mean that

hours worked cannot be considered at all in the calculation of compensation. See id. at

508. In Yi, Judge Posner used the example of two realtors dividing the commission on a

home based on which realtor had put in more hours, clarifying: “Does this mean, because

the number of hours they worked figured in their split . . . they weren’t paid a

commission, but an hourly wage? Surely not.” Id.

      In addition to providing a bona fide commission, decoupled from time worked,

the language of the FLSA requires that commissions make up more than half of employee

compensation for the exemption to apply (the “50% Rule”). In the context of commission

schemes with minimum guaranteed commissions, commonly termed guarantees or

                                      Page 6 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 7 of 18 Page ID #2292



draws, the express language of the FLSA provides that: “Under a bona fide commission

plan all of the computed commissions will be counted as compensation representing

commissions even though the amount of commissions may not equal or exceed the

guarantee or draw in some workweeks.” 29 U.S.C. § 207(i).

      Just as the FLSA does not define bona fide commission, however, neither does it

clarify what types of minimum payments will constitute a guarantee or draw that may

be counted as commission for the 50% Rule. Where a statute is ambiguous, a court defers

to an agency’s reasonable interpretation. Chevron, U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837

(1987). Here, DOL regulations provide some guidance, clarifying that guarantees “are

normally smaller in amount than the commission earnings expected . . . if they prove to

be greater, a deduction of the excess amount from commission earnings . . . may or may

not be customary[.]” 29 C.F.R. § 779.416(a). Such guarantees will not constitute

commission if paid as a salary, but will be treated as commission if they “actually

function[] as an integral part of a true commission basis of payment.” Id. The DOL

regulations provide an example of a commission system with a guarantee, describing a

system in which a guarantee is paid and periodically “a settlement is made at which time

the payments already made are supplemented by any additional amount by which his

commission earnings exceed the amounts previously paid.” 29 C.F.R. § 779.413(a)(5). This

description does not necessarily contemplate a reconciliation event in which employees

must pay back arrears, or amounts by which the guarantee exceeded actual commission,

in later weeks where the commission exceeds the guarantee—however, DOL regulations



                                      Page 7 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 8 of 18 Page ID #2293



indicate that such a reconciliation “may or may not be customary under the employment

arrangement” 29 C.F.R. § 779.416(a).

       Plaintiffs cite two unpublished decisions from district courts that have interpreted

provisions relating to guarantees and the 50% Rule and have held that “[a] bona fide

draw or guarantee must periodically be reconciled with the actual commissions earned.”

Tillis v. South Floor Covering, Inc., 2018 U.S. Dist. LEXIS 162608 (S.D. Miss.); see also Keyes

v. Car-X Auto Services, 2009 U.S. Dist. LEXIS 108981 (S.D. Ohio) (holding guarantee did

not count towards commission where employer “did not calculate a setoff or

overpayment in weeks in which [the employee] earned extra for commissions”). These

courts cite to earlier decisions in cases that do not in fact support the requirement of

reconciliation for a guarantee to be considered bona fide. See Viciedo v. New Horizons

Computer Learning Center of Columbus, 246 F. Supp. 2d 886, 898 (S.D. Ohio 2003) (holding

that where entire commission was added onto the draw, rather than the draw

constituting part of the commission in commission scale, draw was “more like a salary”);

Donovan v. Highway Oil, Inc., 1986 U.S. Dist. LEXIS 22560 (D. Kan.) (holding where

guarantee subject to deductions for time not worked in pay period that pay plan actually

constituted quota bonus system, not commission).

       Brex has cited a number of cases, many unpublished, in support of its contention

that a non-recoverable guarantee should be counted as commission for the 50% Rule, yet

most of the cases cited do not in fact fully support this position. See Erichs v. Venator, 128

F. Supp.2d 1255, 1259–60 (N.D. Cal. 2001) (holding that guarantee may be counted

towards commission, but not addressing whether reconciliation and prescribing a “smell

                                        Page 8 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 9 of 18 Page ID #2294



test” to assess the effects and purpose of the payment scheme); Crawford v. Saks & Co.,

2016 U.S. Dist. LEXIS 71805 at *15 (S.D. Tex.) (holding that guarantee counted towards

commission where guarantee had reconciliation); Spicer v. Pier Sixty LLC, 269 F.R.D. 321,

334 (S.D.N.Y. 2010) (denying summary judgment due to factual gaps and not addressing

issue of reconciliation); Lee v. Ethan Allen Inc., 651 F. Supp. 2d 1361, 1367 (N.D. Ga. 2009)

(approving a guarantee that had reconciliation).

       In addition to the 50% Rule, a single unpublished decision from the Northern

District of Illinois expresses an alternative basis for finding a commission plan to not

qualify for the retail and service exception. In Dyal v. Pirtano Construction, Inc., 2018 U.S.

Dist. 49887 at * (N.D. Ill.), the court noted that the purpose of a bona fide commission is

to incentivize workers to worker faster, not longer hours, holding where workers

consistently exceeded 2,000 hours per year that there was a dispute of fact as to whether

the payment system actually incentivized workers and thus constituted a commission.

       In addition to organizations, individual owners or managers of a business may be

found to be “employers” for the purposes of the FLSA and held individually liable for

FLSA violations committed by a business. See, e.g., Karr v. Strong Detective Agency, 787

F.2d 1205, 1206–08 (7th Cir. 1985); Gonzalez v. J. Salerno & Son, Inc., 2018 U.S. Dist. LEXIS

44603 at *9–10 (N.D. Ill.). In determining if an individual constitutes an employer, courts

should look to the economic reality of an employment relationship and ascertain whether

the individual had sufficient control over the business and the employer so as to have

had control over the alleged FLSA violation.



                                       Page 9 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 10 of 18 Page ID #2295



           B. Discussion

        Plaintiffs argue firstly that Brex’s Scale did not constitute a bona fide commission

 plan because it did not decouple commissions from hours worked. Second, in the

 alternate, Plaintiffs argue that even if Brex’s Scale did constitute a bona fide commission,

 it does not qualify for the retail and service exception because of the guaranteed

 minimum commission, which does not count towards assessing whether the scheme has

 met the 50% Rule. Lastly, Plaintiffs argue that Keeley and Floyd are individually liable

 based on their level of control over Brex employees.

        Bona Fide Commission

        Here, Plaintiffs and Brex are in agreement about the underlying facts surrounding

 the function of the Scale, but differ as to how they interpret the law surrounding bona

 fide commissions and how it should be applied to the Scale. Brex does not deny that the

 Scale involves payment of a rate that is expressed in hours, and that consideration of

 hours worked is a “factor” in determining this rate. When statements by Brex are taken

 out of context, they might appear to indicate that the Scale is not sufficiently decoupled

 from hours worked. However, both Plaintiffs and Brex are also in agreement that the

 company documents outlining the function of the Scale are accurate, and these clearly

 show that while expressed as an hourly rate, the Scale is based on sales production, and

 compensation does not increase with hours worked except to the extent that a technician

 is theoretically more likely to complete more sales in a greater number of hours.

        The mere fact that hours are referenced in the Scale does not prevent the Scale from

 being a bona fide commission plan, decoupled from hours. As the Seventh Circuit

                                       Page 10 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 11 of 18 Page ID #2296



 discusses in Yi, this decoupling refers to the basis of pay being job completion, not hours,

 and does not forbid the expression of compensation as an average hourly rate. Thus, even

 drawing all reasonable inferences in favor of Plaintiffs, the undisputed mechanism of the

 Scale as outlined in the documents provided and the testimony of Brex managers is

 sufficient to establish that the Scale is a bona fide commission plan. The quotes used by

 Plaintiffs from depositions of Brex managers do not establish a factual issue as to whether

 or not the Scale constitutes a bona fide commission, as these merely indicate the use of

 hours to express sales-based compensation as an average hourly rate, not that hours

 actually might constitute the basis of compensation. For this reason, on the issue of

 whether the Scale is a bona fide commission, the Court grants summary judgment to Brex.

        The 50% Rule

        Both Plaintiffs and Brex agree that the Scale involves payment of a minimum

 guaranteed rate when the standard commission-based rate would fall below one and one-

 half times the applicable minimum wage. They differ as to whether this guarantee should

 count towards the 50% Rule, citing conflicting court decisions.

        Plaintiffs rely heavily on Tillis and Keyes, which explicitly require reconciliation for

 a guarantee to count towards commission. This approach to a guarantee does not appear

 to be supported, however, by the plain language of the statute or regulations. Indeed, the

 DOL regulations indicate that reconciliation “may or may not be customary,” indicating

 that there are situations where reconciliation may not be required for a guarantee to be

 considered commission. Nevertheless, the fact that reconciliation is not per se required

 does not mean that a guarantee without reconciliation will always constitute commission.

                                        Page 11 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 12 of 18 Page ID #2297



 The question of whether or not a guarantee will count towards commission is not a black

 and white issue of whether or not there is reconciliation, but rather requires a more in-

 depth analysis of whether such a guarantee is “customary to the employment

 arrangement,” looking at the effects and purpose of the payment scheme. In this deeper

 analysis, neither party has presented sufficient evidence for the Court to confidently state

 that there is not a material issue of fact, and so the Court denies summary judgment to

 both parties as to whether or not the Scheme complies with the 50% Rule.

        Dyal

        Plaintiffs assert that in Dyal, the Northern District of Illinois has enunciated a new

 test for whether compensation plan qualifies as a bona fide commission scheme—if it

 actually incentivizes faster work, which can be seen in the number of hours workers tend

 to put in. In Dyal, the court observed that workers in the enterprise in question

 consistently put in over 2,000 hours per year, finding that the commission plan did not

 clearly incentivize faster work and denying summary judgment to the defendant.

 Observing that technicians at Brex frequently put in over 2,000 hours per year, Plaintiffs

 argue that based on Dyal, the commission plan here too does not comply with the retail

 and service exception. However, Dyal merely declined to give summary judgment to the

 defendant, and furthermore did so not based solely on consideration of hours worked

 but other factors as well. The mere showing by Plaintiffs that technicians tend to work

 over 2,000 hours annually is not sufficient to establish non-compliance. Further facts

 would be needed to demonstrate that Brex’s Scale does not comport with the intent of the



                                       Page 12 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 13 of 18 Page ID #2298



 FLSA in a manner similar to that observed in Dyal. Accordingly, the Court declines to

 grant summary judgment to Plaintiffs on this basis.

         Individual Liability

         Plaintiffs argue that Keeley and Floyd should be individually liable as employers

 based on their overall power over Brex employees, including their roles in the creation

 and establishment of the Scale. Brex argues that the general control exercised by Keeley

 and Floyd is not relevant to establishing individual liability, which turns on control over

 the FLSA violation, and that Keeley and Floyd in fact had limited input into the creation

 and implementation of the Scale. The Court agrees that general control is not at issue

 here, and rather that control over the creation and implementation of the Scale is of

 primary relevance. Defendants point to testimony from Keeley indicating that he created

 the Scheme on his own, subject only to the approval of his business partner, Jim Isabel

 (Doc. 117-1 at 12). The mere fact that the Scale was approved by Isabel does not mitigate

 the fact that Keeley was the Scale’s sole author—while this may indicate that Isabel as

 well had a certain level of control over the Scale, it does not mean that Keely was without

 control. The Court finds that even taking the facts in the light most favorable to Brex,

 Keeley had control over the creation of the Scale sufficient to establish individual liability,

 and the Court grants summary judgment to Plaintiffs on the issue of Keeley’s individual

 liability.

         As to the issue of Floyd’s individual liability, Brex observes that Floyd had no role

 in the creation of the Scale, a view that is supported by Keeley’s deposition testimony

 (Doc. 117-1 at 12). This is to some degree contradicted by Floyd’s own deposition

                                        Page 13 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 14 of 18 Page ID #2299



 testimony, in which he indicated that he had the ability to set pay rates for technicians

 and had some role in the application of the Scale and its use in hiring (Doc. 111-4 at 4–5,

 11–12). Thus, it seems that there is a factual issue as to the extent of Floyd’s control over

 the Scale, and the Court accordingly denies summary judgment to both Plaintiffs and

 Brex on the issue of Floyd’s individual liability.

        State Claims

        In addition to seeking summary judgment on Plaintiffs’ FLSA claims, Brex seeks

 summary judgment on Plaintiffs’ claims under state statutory and common law. As

 Brex’s motion for summary judgment on state statutory claims is based on an argument

 that the analysis for these claims is the same as under the FLSA and the Court has not

 granted summary judgment to Brex on the FLSA claims, summary judgment also is

 denied on the state statutory claims. As Plaintiffs have indicated that they agree to

 dismissal of state common law claims, summary judgment is granted to Brex on these

 claims.

 II.    Motion for Summary Judgment on Affirmative Defenses

        Plaintiffs have moved for summary judgment on Brex’s 3rd, 4th, 11th, 12th, 13th,

 and 14th affirmative defenses. Brex has indicated that it will withdraw its 11th, 13th, and

 14th defenses, so the Court proceeds to consideration of the remaining defenses.

        3rd Affirmative Defense: Good Faith Reliance

           A. Applicable Law

        The FLSA establishes an affirmative defense for any employer who “proves that

 the act or omission complained of was in good faith in conformity with and in reliance

                                        Page 14 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 15 of 18 Page ID #2300



 on any written administrative regulation, order, ruling, approval, or interpretation, of

 [the Wage and Hour Division of Department of Labor] . . . or any administrative practice

 or enforcement policy of such agency.” 29 U.S.C. § 259. This defense is “intended to apply

 only where an employer innocently and to his detriment, followed the law as it was laid

 down to him by government agencies, without notice that such interpretations were

 claimed to be erroneous or invalid.” Krieg v. Pell’s, Inc., 2002 U.S. Dist. LEXIS 4861 at *8

 (S.D. Ind.) (citing Olson v. Superior Pontiac-GMC, Inc., 765 F.2d 1570, 1579 (11th Cir. 1985).

 To establish the defense, an employer must prove: (1) that the act complained of was

 taken in good faith and (2) was in conformity with and (3) in reliance on a written

 administrative interpretation of the Administrator of the Wage and Hour Division of the

 Department of Labor. Id. (emphasis added).

           B. Discussion

        Defendants contend that this defense is appropriate based on materials and oral

 advice received in the DOL audit. However, the written material provided by defendant

 from the audit do not contain any written opinions as to the validity of Brex’s Scale as a

 commission system under the FLSA (Doc. 111-23). The good faith defense requires

 reliance on a written administrative interpretation. Accordingly, the Court grants

 summary judgment to Plaintiffs on Brex’s 3rd affirmative defense.




                                        Page 15 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 16 of 18 Page ID #2301



        4th Affirmative Defense: Time Bar

             A. Applicable Law

        The statute of limitations for an overtime violation of the FLSA is generally two

 years, but can be extended to three years in the event of a willful violation. 29 U.S.C.

 § 255(a).

             B. Discussion

        Plaintiffs argue that Brex bases this defense on a contention that Plaintiffs began

 employment at Brex several months before commencing suit, and that Brex

 representatives have stated in depositions that they do not know of any time-barred

 claims (Doc. 113 at 10; Doc. 111-25 at 5–6). Brex indicates that it in fact contends that

 Plaintiffs were employed more than two years before commencing suit and that it bases

 this contention on payroll documents (Doc. 117-10). The payroll document provided does

 indeed appear to indicate that Plaintiff Michael Roy was employed by Brex as of

 1/24/2015, which would be more than two years prior to the date that Plaintiffs’ first

 complaint was filed in this action. Accordingly, there is at least a factual issue as to

 whether Plaintiffs are barred from bringing suit by the statute of limitations, and the

 Court denies summary judgment to Plaintiffs on this affirmative defense.

        12th Affirmative Defense: De Minimis Doctrine

             A. Applicable Law

        The de minimis doctrine of the FLSA allows employers to disregard otherwise

 compensable work when only a few seconds or minutes of work beyond the scheduled

 working hours are in dispute. Kellar v. Summit Seating Inc., 664 F.3d 169, 176 (7th Cir.

                                       Page 16 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 17 of 18 Page ID #2302



 2011). When evaluating whether work performed by an employee is de minimis, courts

 typically consider the amount of time spent on the extra work, the practical

 administrative difficulties of recording additional time, the regularity with which the

 additional work is performed, and the aggregate amount of compensable time. Id.

           B. Discussion

       Plaintiffs contend that de minimis doctrine is not applicable because representatives

 of Brex indicated in depositions that none of the work time of technicians was too small

 to record or administratively impractical to record. Brex has clarified that it argues that

 the de minimis doctrine should be applicable only to Counts II, IV, and IX of Plaintiff’s

 Amended Complaint, which seek recovery for claimed unrecorded work time. Brex notes

 that at depositions Plaintiffs claimed that the only matter for which their work was not

 recorded was a single meeting related to Valvoline. Brex has established that in regard to

 Counts II, IV and IX, there is at least a factual issue as to how much time is claimed as

 being unrecorded and whether this time was in fact de minimis. Accordingly, the Court

 denies summary judgment to Plaintiffs on this affirmative defense.




                                       Page 17 of 18
Case 3:17-cv-00292-NJR Document 140 Filed 01/28/20 Page 18 of 18 Page ID #2303



                                        CONCLUSION

       For the reasons set forth above, the Court GRANTS in part and DENIES in part

 Plaintiffs’ Motion for Summary Judgment on Liability Issues (Doc. 111), GRANTS in part

 and DENIES in part Plaintiffs’ Motion for Summary Judgment on Affirmative Defenses

 (Doc. 113), and GRANTS in part and DENIES in part Defendants’ Motion for Summary

 Judgment (Doc. 115).

       IT IS SO ORDERED.

       DATED: January 28, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                    Page 18 of 18
